EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Arden Group, Inc. and Consolidated Subsidiaries We consent to the incorporation by reference in the Registration Statements Form S-8 (Nos. 333-46704 and 333-69787) of Arden Group, Inc. of our report dated March 11, 2013 with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Arden Group, Inc., appearing in this Annual Report (Form 10-K) for the year ended December 29, 2012. /s/ Moss Adams LLP Los Angeles, California March 11, 2013
